DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) “a transition between the gradual increases of the outer diameter of the core is formed without edges” (claim 6) and “the cutting region has…exactly three cutting edges or exactly four cutting edges” (claim 9) are not shown in the drawings.  Note that the drawings Figs. 2a-2c shows two cutting edges.  There is no showing of “three cutting edges” or “four cutting edges”.  
The above features claimed in claims 6 and 9 must be shown or canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “wherein the third slope deceases from the second slope by at least 75%”, which lacks support from the specification and is therefore considered to be new matter. 

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the outer diameter of the core” (line 10), which lacks antecedent basis.  Note that the claim defines antecedent basis for “an outer diameter of at least one region of the core” (line 7).  
Claim 1 recites “an outer diameter of at least one region of the core of the cutting region increases from the tip toward the shaft region…” (lines 7-9) and further recites “wherein the outer diameter of the core gradually increases from the tip towards the shaft region” (lines 10-11). 
 It is unclear whether such “outer diameter of the core” (line 10) is the same as or different from “an outer diameter of at least one region of the core” (line 7).
Furthermore, it is unclear how the limitation “gradually increases” (line 10) is distinguished from the limitation “increases” (in line 8).  As best understood, “gradually increases” is interpreted as “slowly increases” and is rejected under 102.  Alternative, “gradually increases is interpreted as “having a varied taper” and is rejected under 103.  
Claim 5 recites “the second conical region having a third slope with a third angle” (line 3-4).  It is unclear as to which dimension (e.g. diameter, length, conicity, etc.) of the second conical region having a third slope with a third angle.  
Claim 6 recites “between the gradual increases” (line 2).  Such limitation(s) “the gradual increases”, in plural noun form, lack antecedent bases.  There is no antecedent for such elements/nouns.   Note that the base claim 1 provides “gradually increases” as a verb in “wherein the outer diameter of the core gradually increases from…” (claim 1 lines 10-11).  There 
Claim 7 recites “the third slope decreases from the second slope”, which is unclear because the claims define a third angle of the third slope that is smaller than the second angle of the second slope.  It is unclear exactly what is being convey in “the third slope decreases from the second slope”.  Is it the third slope extending continuously and decreasingly sloping/tapering from the second slope? Or is it the angle of the third slope is smaller than the second slope by 75%? 
All other dependent claims are rejected herein based on dependency of the base claim(s) rejected herein. 
Claim Rejections - 35 USC § 102/103 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 5, and 7-11, are rejected under 35 U.S.C. 102(a)(2) as anticipated by Arpaio et al. (4,934,934), or, in the alternative, under 35 U.S.C. 103 as obvious over Arpaio et al. in view of  Goodis (2005/0282108). 
	Regarding claim 1, Arpaio et al. discloses a dental root canal instrument 110A (Fig. 1) comprising: a shaft region 18, a cutting region 114 having cutting edges 130A, 130B, 130C, and a core 150 (Figs. 10-11; abstract).  
Arpaio et al. discloses an envelope curve 124 of the cutting edges 130 of the cutting region 114 conically expands from a tip 116 towards the shaft region 18 with a first slope at a first angle (Fig. 10; column 2 lines 33-37).  
Arpaio et al. further discloses an outer diameter 150 of one region of the core 150 of the cutting edge region increases towards the shaft region with a second slope at a second angle, the second angle being smaller than the first angle/taper of envelop 124 (“For example, a No. 60 file or reamer can be made to have the flexibility of a No. 40 file or reamer by adjusting the depth of the flutes so that the core approximates that of the smaller sized instrument” column 5 lines 36-45).  Fig. 10 clearly shows the periphery/envelope 124 of the cutting region and the core 150 both being conically expanding from tip 116 toward shaft 18; the core 150 is tapering at a smaller angle than the periphery/envelop 124 as evidenced by the flute 120 being deeper than flute 130 (Figs. 10-11). 
Regarding the newly recited limitation “the outer diameter of the core gradually increases from the tip towards the shaft region” (claim 1 lines 10-11, emphasis added): 
Under  35 U.S.C. 102, as best understood, “gradually increases” is interpreted as “slowly increases”.  As such, note that Arpaio discloses the outer diameter of the core 150 gradually increases from the tip 116 towards the shaft region 18, as clearly shown by the conical expanding of the core 150 from the tip 116 to shaft 18 (Figs. 10-11).  
Alternatively, under 35 U.S.C. 103, “gradually increases” is interpreted as “having a varied taper”.  As such, per claims 1 and 5, Arpaio is silent to a gradually increases (interpreted as varied taper at different portions) of the core.  
Goodis discloses an endodontic file 100 having a cutting region 106 (Fig. 1) with an envelope curve 120 (Fig. 4 - diameter 120 that circumscribes cutting edges 110a, 110b, 110c) and a core 130 (Fig. 4, diameter 130 that circumscribes the deepest point of flutes 108a, 108b, 108c).  The envelope curve 120 is disclosed to conically expand from tip 102 towards shaft region 104 with a first slope at a first angle (Fig. 1; paragraphs 94 and 133.  See [0133] “the file body 100 has three working length portions 106a, 106b and 106c, having rates of taper of 6% (0.06 mm/mm), 3% (0.03 mm/mm) and 2% (0.02 mm/mm), respectively.”) The core 130 is disclosed to have an outer diameter 130 thereof increases from the tip toward the shaft region with a second slope at a second angle, which is smaller than the first angle (paragraph [0106] “a flute depth that is 15% at the tip region 102 of the endodontic file 100 and that increases to a flute depth of approximately 22% at the shank region 104 of the endodontic file 100”).  That is, in order for the flute depth to increase from the tip portion towards the shaft portion, the second taper/slope of the core 130 must be of a smaller angle than that of the first taper/slope of the envelope curve 120.   
Particularly to claim 5, note that Goodis discloses:  at the tip portion 102, the outer diameter 130 of core 130 having a first conical region with the second taper/slope; toward the shaft portion 104, the outer diameter 130 of core 130 would have a second conical region with a third taper/slope that is smaller than the second taper/slope.  That is, at the tip portion 102, the second slope of core 130 must has a smaller angle than the first slope of envelope curve 120, in order to establish a flute depth (distance between 120 and 130).  Toward the shaft portion 104, the core 130 would have a third slope with a smaller angle than the second slope (at the tip), in order to establish an increasing flute depth from tip to shaft (paragraphs [0097] and [0106]).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arpaio et al.’s core to have a varied taper/slope that that increases from tip to shaft along the axial length of the core in order to establish an increase in flute depth from tip to shaft in order to provide space within the flutes for removal of additional tissue and to establish a sufficiently large core minimizing the likelihood of file breakage as explicitly taught by Goodis et al. (paragraph [0097]. 
	As to claims 7-8 and 11, Arpaio et al. and Goodis discloses the invention substantially as claimed according to claims 1 and 5 as detailed above, but fail to explicitly disclose the ranges of the angles of the slopes recited in claims 7-8 and 11.
	Nonetheless, note that Arpaio et al. discloses “the included angle between the taper of the working surface of the instrument and the line of the roots of the flutes is from about 1°. to 5°. However, it can be varied outside of these limits to obtain special flexibilities or debris carrying capacity” (column 5 lines 46-56), indicating that such angles are of optimizable variables.  
	Furthermore, Goodis et al. discloses “In one embodiment, a rate of taper for one of the longitudinal portions of the working length differs from a rate of taper for another of the longitudinal portions of the working length by at least 0.01 mm/mm, 0.02 mm/mm, 0.03 mm/mm or 0.04 mm/mm.  In one embodiment, the file body has at least three (3) different portions of rates of taper along the length of the file where the 2nd portion is in a decreasing rate of taper compared to the adjacent 1st portion. The 2nd portion may be decreasing at a constant or non-constant rate of taper and at multiple different decreasing rates of taper. The 3rd portion is at an increasing rate of taper compared to the adjacent 2nd portion.” (paragraphs [0038] - [0039]), indicating that such angles of the slopes of the envelope curve and/or of the core are of optimizable variables.  
	Therefore, such claimed ranges of angles of the slopes of the envelope curve of and/or of the core as claimed in claims 7-8 and 11 would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.
As to claim 9, Arpaio et al. discloses the cutting region has at least two cutting edges (abstract).  
As to claim 10, Arpaio et al. discloses the chip flute depths 126C, 126B, 126A are shown to be continuously increasing from tip 116 towards shaft region 18.  That is, flute depth 126A closer to the shaft region 18 increases (is larger) compared to flute depth 126C closer to the tip region 116 (Fig. 110).    

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arpaio et al. in view of Goodis, and further in view of Malagnino (2014/0356809).  
Arpaio et al. and Goodis discloses the invention substantially as claimed according to claim 1 as detailed above.  As to claim 6, Arpaio et al. and Goodis et al. fail to disclose a transition between the gradual increases of the outer diameter of the core is formed without edges.  
Malagnino discloses an endodontic instrument having a taper, i.e. increases in the outer diameter (Figs. 1-2), wherein a transition 4, 6, 8, 10 between the increasing tapered portions 5, 7, 9, 11, are without edges (Figs. 1-2, paragraphs [0039]-[0040] “portion 4 where there is a gap in the spiral… portion 6 with a gap in the spiral”.  That is, transitions portions 4 and 6 between the tapering portions present gaps in the spiral cutting edges, meaning there is no cutting edges at those transition portions as claimed.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Arpaio/Goodis by including a transition portion of non-cutting gap formed without edges in order to interrupt the advancing action of the blade and thereby prevent any threading of the instrument within the root canal as explicitly taught by Malagnino (paragraph [0015]).  


Response to Arguments
11.	Applicant’s arguments with respect to the amendments made to the claims have been considered and are persuasive as having overcome the previous ground(s) of rejection under Arpaio et al. and Maillefer et al.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arpaio et al. and Goodis et al. as detailed above.  

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hao D Mai/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772